Hon. T. M. Trlmble, First Assistant
State Superintendent of Public Instruction
Austin, Texas
Dear Sir:               Opinion No. O-3618
                        Re: Whether .aboy over 19 and under 21
                             years of age with dlsabillties re-
                             moved may lawfully operate a junior
                             college bus, and related questions.
          We received your letter dated July 10, 1941, where-
in you enclosed a letter from Mr. R.P. Ward, Superintendent
of the Edinburg Schools. Said letter read% In part, as fol-
lows:


         'We--you,,the Attorney-General, and I--know
   that the intent and purpose of the law Is to add
   another element of safety to school bus transporta-
   tion. Some of the young men who attend J3dlnburg~
   Junior College live out in the far reaches of this
   school distrfct on farms, ranches, and orchards.
   They have handled cars, trucks, and tractors for
   several years, and they are strong, vigorous, and
   alert. We have been using several high grade
   young menofthis type for public school and college
   bus drivers. We have had their legal disablllties
   as minors removed by court action. Insurance com-
   panies have wIthout question written their bonds.
         "In physical ability to handle their busses
   in rain and mud, or under other adverse conditions,
   in morale and 1n bringfng their busses in on time,
   and Fn makIng their records and reports, these
   young college men (who are strong and old enough
   to play on university football teams or to handle
   the tanks of your army and the big gun.3of your
   navy) are far superior in safety and general  satis-
   factlon to men who are flftg-five to sevent five.
   (Incldentally, 1s there an upper age llmLt?7
            1'+* * **
Honorable T. M. Trimble, page 2          o-3618


          "1 . Is a junior college bus of a dls-
               trict junior college whose district
               Is coterminous with the independent
               school district, a public school
               bus? If not, would the fact that
               one ,ormore high school students
               ride the bus for convenience make
               it a public bus?
          "2 .   Is a junior college bus that is own-
                 ed and operated by the junior col-
                 lege through territory not in the
                 school district a public school bus?
          "3. Considering the commonsense require-
                 ment of safety and efficiency, is
                 there no sort of legal reasoning that
                 can make a capable young man who is
                 over 19 and under 21, who can pass
                 any reasonable but rlgla test glven
                 by the licensing division of the
                 Highway Patrol, eligible to drive a
                 public school bus?"
          On September 18, 1939 this department ruled in
opinion No. O-1369 that a boy over 19 and under 21 years of
age with disabilities removed could not lawfully operate a
school bus. A copy of that opinion is enclosed. Said opinion
was based upon the provisions of Section 14, Senate Bill No.
15, Acts Forty fourth Legislature , Second Called Session, at
page 1785, which provldes that "it shall be unlawful for any
person who is under the age of twenty-one (21) years to drive
a motor vehicle while in use as a school bus for khe trans-
portation of puplls to and from school * * * * *.
          Section 5 of the recently enacted DrLver's LUcense
Law, same being House Bill No. 20, Acts Forty seventh Legis-
lature, Regular Session, provldes as follows:
          ?ec. 5. * * * *.
          "Ro person who is under the age of twenty-
    one (21) years shall drive any motor vehicle while
    in use as a school bus for the transportation of
    pupils to or from school, nor any motor vehicle
    while In use as a public or common carrier of per-
    sons nor in either event until he has been licensed
    as a chauffeur."
          It is well settled that where a statute has been
I    .




    Honorable T. M. Trimble, page 3          0 -3618


    construed by executive departments of this state and 1s there-
    after re-enacted without any substantial change of verbiage,
    it ~111 receive the same construction. See 39 Texas Juris-
    prudence, pp. 266 and 267 for numerous authorltles. For this
    additional reason, we are of the opinion that our Opinion No.
    o-1369 correctly states the law on the question contained
    thereln.
              Section 1, Subsection (d) of House Bill No. 20
    supra, re-enacts the definition of a "school bus"'contai;ed
    in House Bill No. 16, Chapter 369, Acts Forty-fifth Leglsla-
    ture, Regular Session (1937), page 752, and reads as follows:
               "Sec. 1.
               'The following words and phrases when used
         in this Act shall, for the purpose of this Act,
         have the meaning respectively ascribed to them in
         this title.



               "(d) 'School Bus.' Every motor vehicle own-
         ed by a public or governmental agency and operated
         for the transportation of children to or from school
         or privately owned and operated for compensation for
         the transportation of children to or from school."
              If the answers to your questions depended only upon
    the provisions of the recently enacted Driver's License Law,
    same being House Bill No. 20, supra, there might be room for
    argument as to whether a person might be 21 years of age in
    order to be licensed to drive a bus for the junior college
    when used to transport only the college students toand from
    the said college. This would be so because House Bill No. 20,
    supra, in defining the term "school bus"h refers to the trans-
    portation of "children to or from school . There is some au-
    thority for the proposithon that college students are tot in-
    cluded within the terms children" or school children .
    There is also some authority for the proposition that the
    term "college' is not included within the meaning of the
    word "school".
              In arriving at the answer to your questions, we
    must consider the provisions of Article 2687a, Vernon's An-
    notated Civil Statutes, which reads, in part, as follows:
               "The trustees of any schooldistrict, com-
         mon or independent, making provision for the trans-
         portation of pupils to and from school, shall for
                                                           .   1




Honorable T. M. Trimble, page 4         O-3618


    such purpose employ or contract with a responsible
    person or firm. No oerson --
                               shall be emoloved Q
    transport ouoils, who is not at least twenty-one
    years of e   and a competent driver of motor vehicles
    and sound in body and mind. (Unclerscorlngours).
    All motor vehicles operated by school districts,
    directly or by contract, in the transportation of
    pupils shall be covered and so glassed or curtained
    at the sides and rear as to protect the pupils from
    the inclemencies of the weather, and shall at all
    times be equipped with efficient lights and brakes.
    * i * *'I

          Section 4 of Article 2815h, Vernon's Annotated
Civil Statutes, reads as follows:
         "Sec. 4. A junior college establishment
   and maintained by an Independent School District
   or city that has assumed control of its schools,
   or where the same has been organized as a Junior
   College District under the provisions of this
   Act prior to October 15, 1935, as an independent
   entity, or may hereafter be so created, and/or
   wherein the boundaries of the Junior College Dis-
   trict are the same, or substantially the same, as
   the Independent School District, shall be governed,
   administered, and controlled by and under the dlrec-
   tion of the Board of Education of such District or
   city.
         "The said Board of Education of such Junior
   College District, under the provisions of this Act,
   shall in addition to all of the powers and duties
   vested In them by the terms of this Act, be fur-
   thermore vested with all the rights, powers, pri-
   vileges, and duties conferred and imposed upon
   Trustees of Independent School Districts by the
   General Laws of this State, so far as the same may be
   applicable thereto and not inconsistent with this
   Act."
          Article 2687a, supra, clearly provides that the
board of trustees of an independent school cannot employ any
person to transport pupils who is not at least 21 years of
age. It is to be noticed that this statute contains no such
term as "school bus", nor does It define such term. Further-
more, the word 'pupils" is broad enough to apply to junior
college students. See Webster's New International Dictionary
and Northrop v. Cltg of Richmond, 53 S.E. 962. We note
futher that Section 4 of Article 2815h, imposes the same
Honorable T. M. Trimble, page 5          o-3618


duties on the board of education of a junior college that
are imposed upon the board of trustees of an independent
school district insofar as such are applicable and consls-
tent. The provisions of Article 2687a, supra, that no per-
son under 21 years of age shall transport pupils, is just as
applicable to a junior college as it is to an independent
school dlstrlct.
          We answer your first and second questlons by say-
ing that no person can transport junior college students to
or from the Edinburg Junior College in any motor vehicle used
for transporting such persons who is under 21 years of age.
The same rule is equally applicable to the transportation of
grade school and high school pupils to or frnm a grade school
or a high school.
          We answer your third question by saying that we
know of no legal reasoning which might be used to evade the
express command of the Legislature.
          We trust that we have satisfactorily answered your
questians.
                                  Yours very truly
                            Al'l'ORNEY
                                     GENERAL OF TEXAS


                                  By s/Lee Shoptaw
                                       Lea-Shoptaw
                                         Assistant

LS:ob:wc
Encl.

APPROVED JULY 22, 1941
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/BWB Chairman